Title: From George Washington to Major General Artemas Ward, 4 July 1776
From: Washington, George
To: Ward, Artemas

 

Sir.
New York July 4th 1776.

The Distress we are in for want of Arms induces me again to urge your sending on all such as can possibly be spared with the greatest expedition, The enemy have landed under cover of their Ships and taken possession of Staten Island—from which in all probability they will soon make a decent upon Us, the Arms would have sent to Norwich and from there by Water to this place provided there is no Risque, otherways by Land. Wishing you better Health I am sir Your Most Hume servt

Go: Washington

